
	
		II
		110th CONGRESS
		1st Session
		S. 1731
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2007
			Mr. Cornyn (for himself,
			 Mr. Voinovich, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the continuing review of
		  unauthorized Federal programs and agencies and to establish a bipartisan
		  commission for the purpose of improving oversight and eliminating wasteful
		  Government spending.
	
	
		1.Short titleThis Act may be cited as the
			 United States Authorization and Sunset
			 Commission Act of 2007.
		2.DefinitionsIn this Act—
			(1)the term agency means an
			 Executive agency as defined under section 105 of title 5, United States
			 Code;
			(2)the term Commission means the
			 United States Authorization and Sunset Commission established under section 3;
			 and
			(3)the term Commission Schedule and
			 Review bill  means the proposed legislation submitted to Congress under
			 section 4(b).
			3.Establishment of Commission
			(a)EstablishmentThere is established the United States
			 Authorization and Sunset Commission.
			(b)CompositionThe Commission shall be composed of eight
			 members (in this Act referred to as the members), as
			 follows:
				(1)Four members appointed by the majority
			 leader of the Senate, one of whom may include the majority leader of the
			 Senate, with minority members appointed with the consent of the minority leader
			 of the Senate.
				(2)Four members appointed by the Speaker of
			 the House of Representatives, one of whom may include the Speaker of the House
			 of Representatives, with minority members appointed with the consent of the
			 minority leader of the House of Representatives.
				(3)The Director of the Congressional Budget
			 Office and the Comptroller of the Government Accountability Office shall be
			 non-voting ex officio members of the Commission.
				(c)Qualifications of members
				(1)In general
					(A)Senate
			 membersOf the members
			 appointed under subsection (b)(1), four shall be members of the Senate (not
			 more than two of whom may be of the same political party).
					(B)House of Representative
			 membersOf the members
			 appointed under subsection (b)(2), four shall be members of the House of
			 Representatives, not more than two of whom may be of the same political
			 party.
					(2)Continuation of membership
					(A)In generalIf a member was appointed to the Commission
			 as a Member of Congress and the member ceases to be a Member of Congress, that
			 member shall cease to be a member of the Commission.
					(B)Actions of Commission
			 unaffectedAny action of the
			 Commission shall not be affected as a result of a member becoming ineligible
			 under subparagraph (A).
					(d)Initial AppointmentsNot later than 90 days after the date of
			 enactment of this Act, all initial appointments to the Commission shall be
			 made.
			(e)Chairperson; Vice chairperson
				(1)Initial chairpersonAn individual shall be designated by the
			 Speaker of the House of Representatives from among the members initially
			 appointed under subsection (b)(2) to serve as chairperson of the Commission for
			 a period of 2 years.
				(2)Initial vice chairpersonAn individual shall be designated by the
			 majority leader of the Senate from among the individuals initially appointed
			 under subsection (b)(1) to serve as vice-chairperson of the Commission for a
			 period of 2 years.
				(3)Alternate appointments of chairmen and vice
			 chairmenFollowing the
			 termination of the 2-year period described under paragraphs (1) and (2), the
			 Speaker and the majority leader of the Senate shall alternate every 2 years in
			 appointing the chairperson and vice-chairperson of the Commission.
				(f)Terms of members
				(1)Members of CongressEach member appointed to the Commission
			 shall serve for a term of 6 years, except that, of the members first appointed
			 under paragraphs (1) and (2) of subsection (b), two members shall be appointed
			 to serve a term of 3 years.
				(2)Term limitA member of the Commission who serves more
			 than 3 years of a term may not be appointed to another term as a member.
				(g)Initial meetingIf, after 90 days after the date of
			 enactment of this Act, five or more members of the Commission have been
			 appointed—
				(1)members who have been appointed may—
					(A)meet; and
					(B)select a chairperson from among the members
			 (if a chairperson has not been appointed) who may serve as chairperson until
			 the appointment of a chairperson; and
					(2)the chairperson shall have the authority to
			 begin the operations of the Commission, including the hiring of staff.
				(h)Meeting; vacanciesAfter its initial meeting, the Commission
			 shall meet upon the call of the chairperson or a majority of its members. Any
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made.
			(i)Powers of the Commission
				(1)In general
					(A)Hearings, testimony, and
			 evidenceThe Commission may,
			 for the purpose of carrying out the provisions of this Act—
						(i)hold such hearings and sit and act at such
			 times and places, take such testimony, receive such evidence, administer such
			 oaths; and
						(ii)require, by subpoena or otherwise, the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, and documents, that the Commission
			 or such designated subcommittee or designated member may determine
			 advisable.
						(B)SubpoenasSubpoenas issued under subparagraph (A)(ii)
			 may be issued to require attendance and testimony of witnesses and the
			 production of evidence relating to any matter under investigation by the
			 Commission.
					(C)EnforcementThe provisions of sections 102 through 104
			 of the Revised Statutes of the United States (2 U.S.C. 192 through 194) shall
			 apply in the case of any failure of any witness to comply with any subpoena or
			 to testify when summoned under authority of this paragraph.
					(2)ContractingThe Commission may contract with and
			 compensate government and private agencies or persons for services without
			 regard to section 3709 of the Revised Statutes (41 U.S.C. 5) to enable the
			 Commission to discharge its duties under this Act.
				(3)Information from Federal
			 agenciesThe Commission is
			 authorized to secure directly from any executive department, bureau, agency,
			 board, commission, office, independent establishment, or instrumentality of the
			 Government, information, suggestions, estimates, and statistics for the
			 purposes of this section. Each such department, bureau, agency, board,
			 commission, office, establishment, or instrumentality shall, to the extent
			 authorized by law, furnish such information, suggestions, estimates, and
			 statistics directly to the Commission, upon request made by the
			 chairperson.
				(4)Support services
					(A)Government Accountability
			 OfficeThe Government
			 Accountability Office is authorized on a nonreimbursable basis to provide the
			 Commission with administrative services, funds, facilities, staff, and other
			 support services for the performance of the functions of the Commission.
					(B)General Services
			 AdministrationThe
			 Administrator of General Services shall provide to the Commission on a
			 nonreimbursable basis such administrative support services as the Commission
			 may request.
					(C)AgenciesIn addition to the assistance under
			 subparagraphs (A) and (B), departments and agencies of the United States are
			 authorized to provide to the Commission such services, funds, facilities,
			 staff, and other support services as the Commission may determine advisable as
			 may be authorized by law.
					(5)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as departments and
			 agencies of the United States.
				(6)ImmunityThe Commission is an agency of the United
			 States for purposes of part V of title 18, United States Code (relating to
			 immunity of witnesses).
				(7)Director and staff of the
			 Commission
					(A)DirectorThe chairperson of the Commission may
			 appoint a staff director and such other personnel as may be necessary to enable
			 the Commission to carry out its functions, without regard to the provisions of
			 title 5, United States Code, governing appointments in the competitive service
			 and without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates, except that no rate of pay fixed under this subsection may exceed the
			 equivalent of that payable to a person occupying a position at level II of the
			 Executive Schedule. Any Federal Government employee may be detailed to the
			 Commission without reimbursement from the Commission, and such detailee shall
			 retain the rights, status, and privileges of his or her regular employment
			 without interruption.
					(B)Personnel as Federal employees
						(i)In generalThe executive director and any personnel of
			 the Commission who are employees shall be employees under section 2105 of title
			 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89,
			 89A, 89B, and 90 of that title.
						(ii)Members of CommissionClause (i) shall not be construed to apply
			 to members of the Commission.
						(C)Procurement of temporary and intermittent
			 servicesWith the approval of
			 the majority of the Commission, the chairperson of the Commission may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals which do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of such title.
					(8)Compensation and travel expenses
					(A)CompensationMembers shall not be paid by reason of
			 their service as members.
					(B)Travel expensesEach member of the Commission shall be
			 allowed travel expenses, including per diem in lieu of subsistence, in
			 accordance with sections 5702 and 5703(b) of title 5, United States
			 Code.
					(j)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as necessary for the purposes of
			 carrying out the duties of the Commission.
			(k)TerminationThe Commission shall terminate on December
			 31, 2037.
			4.Duties and recommendations of the United
			 States authorization and sunset commission
			(a)Schedule and review
				(1)In generalNot later than 18 months after the date of
			 the enactment of this Act and at least once every 10 years thereafter, the
			 Commission shall submit to Congress a legislative proposal that includes the
			 schedule of review and abolishment of agencies and programs (in this section
			 referred to as the Commission Schedule and Review bill).
				(2)ScheduleThe schedule of the Commission shall
			 provide a timeline for the Commission’s review and proposed abolishment
			 of—
					(A)at least 25 percent of unauthorized
			 agencies or programs as measured in dollars, including those identified by the
			 Congressional Budget Office under section 602(e)(3) of title 2, United States
			 Code; and
					(B)if applicable, at least 25 percent of the
			 programs as measured in dollars identified by the Office of Management and
			 Budget through its Program Assessment Rating Tool program or other similar
			 review program established by the Office of Management and Budget as
			 ineffective or results not demonstrated.
					(3)Review of agenciesIn determining the schedule for review and
			 abolishment of agencies under paragraph (1), the Commission shall provide that
			 any agency that performs similar or related functions be reviewed
			 concurrently.
				(4)Criteria and reviewThe Commission shall review each agency and
			 program identified under paragraph (1) in accordance with the following
			 criteria as applicable:
					(A)The effectiveness and the efficiency of the
			 program or agency.
					(B)The achievement of performance goals (as
			 defined under section 1115(g)(4) of title 31, United States Code).
					(C)The management of the financial and
			 personnel issues of the program or agency.
					(D)Whether the program or agency has fulfilled
			 the legislative intent surrounding its creation, taking into account any change
			 in legislative intent during the existence of the program or agency.
					(E)Ways the agency or program could be less
			 burdensome but still efficient in protecting the public.
					(F)Whether reorganization, consolidation,
			 abolishment, expansion, or transfer of agencies or programs would better enable
			 the Federal Government to accomplish its missions and goals.
					(G)The promptness and effectiveness of an
			 agency in handling complaints and requests made under section 552 of title 5,
			 United States Code (commonly referred to as the Freedom of Information
			 Act).
					(H)The extent that the agency encourages and
			 uses public participation when making rules and decisions.
					(I)The record of the agency in complying with
			 requirements for equal employment opportunity, the rights and privacy of
			 individuals, and purchasing products from historically underutilized
			 businesses.
					(J)The extent to which the program or agency
			 duplicates or conflicts with other Federal agencies, State or local government,
			 or the private sector and if consolidation or streamlining into a single agency
			 or program is feasible.
					(b)Schedule and abolishment of agencies and
			 programs
				(1)In generalNot later than 18 months after the date of
			 the enactment of this Act and at least once every 10 years thereafter, the
			 Commission shall submit to the Congress a Commission Schedule and Review bill
			 that—
					(A)includes a schedule for review of agencies
			 and programs; and
					(B)abolishes any agency or program 2 years
			 after the date the Commission completes its review of the agency or program,
			 unless the agency or program is reauthorized by Congress.
					(2)Expedited congressional consideration
			 proceduresIn reviewing the
			 Commission Schedule and Review bill, Congress shall follow the expedited
			 procedures under section 6.
				(c)Recommendations and legislative
			 proposals
				(1)ReportNot later than 2 years after the date of
			 enactment of this Act, the Commission shall submit to Congress and the
			 President—
					(A)a report that reviews and analyzes
			 according to the criteria established under subsection (a)(4) for each agency
			 and program to be reviewed in the year in which the report is submitted under
			 the schedule submitted to Congress under subsection (a)(1);
					(B)a proposal, if appropriate, to reauthorize,
			 reorganize, consolidate, expand, or transfer the Federal programs and agencies
			 to be reviewed in the year in which the report is submitted under the schedule
			 submitted to Congress under subsection (a)(1); and
					(C)legislative provisions necessary to
			 implement the Commission's proposal and recommendations.
					(2)Additional reportsThe Commission shall submit to Congress and
			 the President additional reports as prescribed under paragraph (1) on or before
			 June 30 of every other year.
				(d)Rule of constructionNothing in this section shall be construed
			 to limit the power of the Commission to review any Federal program or
			 agency.
			(e)Approval of reportsThe Commission Schedule and Review bill and
			 all other legislative proposals and reports submitted under this section shall
			 require the approval of not less than five members of the Commission.
			5.Expedited consideration of Commission
			 recommendations
			(a)Introduction and committee
			 consideration
				(1)IntroductionIf any legislative proposal with provisions
			 is submitted to Congress under section 4(c), a bill with that proposal and
			 provisions shall be introduced in the Senate by the majority leader, and in the
			 House of Representatives, by the Speaker. Upon introduction, the bill shall be
			 referred to the appropriate committees of Congress under paragraph (2). If the
			 bill is not introduced in accordance with the preceding sentence, then any
			 Member of Congress may introduce that bill in their respective House of
			 Congress beginning on the date that is the 5th calendar day that such House is
			 in session following the date of the submission of such proposal with
			 provisions.
				(2)Committee consideration
					(A)ReferralA bill introduced under paragraph (1) shall
			 be referred to any appropriate committee of jurisdiction in the Senate, any
			 appropriate committee of jurisdiction in the House of Representatives, the
			 Committee on the Budget and the Committee on Homeland Security and Governmental
			 Affairs of the Senate, and the Committee on the Budget and the Committee on
			 Homeland Security and Governmental Affairs of the House of
			 Representatives.
					(B)ReportingNot later than 30 calendar days after the
			 introduction of the bill, each committee of Congress to which the bill was
			 referred shall report the bill or a committee amendment thereto.
					(C)Discharge of committeeIf a committee to which is referred a bill
			 has not reported such bill at the end of 30 calendar days after its
			 introduction or at the end of the first day after there has been reported to
			 the House involved a bill, whichever is earlier, such committee shall be deemed
			 to be discharged from further consideration of such bill, and such bill shall
			 be placed on the appropriate calendar of the House involved.
					(b)Expedited procedure
				(1)Consideration
					(A)In generalNot later than 5 calendar days after the
			 date on which a committee has been discharged from consideration of a bill, the
			 majority leader of the Senate, or the majority leader's designee, or the
			 Speaker of the House of Representatives, or the Speaker's designee, shall move
			 to proceed to the consideration of the committee amendment to the bill, and if
			 there is no such amendment, to the bill. It shall also be in order for any
			 member of the Senate or the House of Representatives, respectively, to move to
			 proceed to the consideration of the bill at any time after the conclusion of
			 such 5-day period.
					(B)Motion to proceedA motion to proceed to the consideration of
			 a bill is highly privileged in the House of Representatives and is privileged
			 in the Senate and is not debatable. The motion is not subject to amendment, to
			 a motion to postpone consideration of the bill, or to a motion to proceed to
			 the consideration of other business. A motion to reconsider the vote by which
			 the motion to proceed is agreed to or not agreed to shall not be in order. If
			 the motion to proceed is agreed to, the Senate or the House of Representatives,
			 as the case may be, shall immediately proceed to consideration of the bill
			 without intervening motion, order, or other business, and the bill shall remain
			 the unfinished business of the Senate or the House of Representatives, as the
			 case may be, until disposed of.
					(C)Limited
			 debateDebate on the bill and
			 all amendments thereto and on all debatable motions and appeals in connection
			 therewith shall be limited to not more than 50 hours, which shall be divided
			 equally between those favoring and those opposing the bill. A motion further to
			 limit debate on the bill is in order and is not debatable. All time used for
			 consideration of the bill, including time used for quorum calls (except quorum
			 calls immediately preceding a vote) and voting, shall come from the 50 hours of
			 debate.
					(D)AmendmentsNo amendment that is not germane to the
			 provisions of the bill shall be in order in the Senate. In the Senate, an
			 amendment, any amendment to an amendment, or any debatable motion or appeal is
			 debatable for not to exceed 1 hour to be divided equally between those favoring
			 and those opposing the amendment, motion, or appeal.
					(E)Vote on final passageImmediately following the conclusion of the
			 debate on the bill, and the disposition of any pending amendments under
			 subparagraph (D), the vote on final passage of the bill shall occur.
					(F)Other motions not in orderA motion to postpone consideration of the
			 bill, a motion to proceed to the consideration of other business, or a motion
			 to recommit the bill is not in order. A motion to reconsider the vote by which
			 the bill is agreed to or not agreed to is not in order.
					(2)Consideration by other HouseIf, before the passage by one House of the
			 bill that was introduced in such House, such House receives from the other
			 House a bill as passed by such other House—
					(A)the bill of the other House shall not be
			 referred to a committee and may only be considered for final passage in the
			 House that receives it under subparagraph (C);
					(B)the procedure in the House in receipt of
			 the bill of the other House, with respect to the bill that was introduced in
			 the House in receipt of the bill of the other House, shall be the same as if no
			 bill had been received from the other House; and
					(C)notwithstanding subparagraph (B), the vote
			 on final passage shall be on the bill of the other House.
					Upon disposition of a bill that is
			 received by one House from the other House, it shall no longer be in order to
			 consider the bill that was introduced in the receiving House.(3)Consideration in conference
					(A)Convening of conferenceImmediately upon final passage of a bill
			 that results in a disagreement between the two Houses of Congress with respect
			 to a bill, conferees shall be appointed and a conference convened.
					(B)Action on conference reports in the
			 Senate
						(i)Motion to proceedThe motion to proceed to consideration in
			 the Senate of the conference report on a bill may be made even though a
			 previous motion to the same effect has been disagreed to.
						(ii)DebateConsideration in the Senate of the
			 conference report (including a message between Houses) on a bill, and all
			 amendments in disagreement, including all amendments thereto, and debatable
			 motions and appeals in connection therewith, shall be limited to 20 hours,
			 equally divided and controlled by the majority leader and the minority leader
			 or their designees. Debate on any debatable motion or appeal related to the
			 conference report (or a message between Houses) shall be limited to 1 hour, to
			 be equally divided between, and controlled by, the mover and the manager of the
			 conference report (or a message between Houses).
						(iii)Conference report defeatedShould the conference report be defeated,
			 debate on any request for a new conference and the appointment of conferrees
			 shall be limited to 1 hour, to be equally divided between, and controlled by,
			 the manager of the conference report and the minority leader or the minority
			 leader's designee, and should any motion be made to instruct the conferees
			 before the conferees are named, debate on such motion shall be limited to
			 1/2 hour, to be equally divided between, and controlled
			 by, the mover and the manager of the conference report. Debate on any amendment
			 to any such instructions shall be limited to 20 minutes, to be equally divided
			 between and controlled by the mover and the manager of the conference report.
			 In all cases when the manager of the conference report is in favor of any
			 motion, appeal, or amendment, the time in opposition shall be under the control
			 of the minority leader or the minority leader's designee.
						(iv)Amendments in disagreementIn any case in which there are amendments
			 in disagreement, time on each amendment shall be limited to 30 minutes, to be
			 equally divided between, and controlled by, the manager of the conference
			 report and the minority leader or the minority leader's designee. No amendment
			 that is not germane to the provisions of such amendments shall be
			 received.
						(v)Limitation on motion to
			 recommitA motion to recommit
			 the conference report is not in order.
						(c)Rules of the Senate and the House of
			 RepresentativesThis section
			 is enacted by Congress—
				(1)as an exercise of the rulemaking power of
			 the Senate and the House of Representatives, respectively, and is deemed to be
			 part of the rules of each House, respectively, but applicable only with respect
			 to the procedure to be followed in that House in the case of a bill, and it
			 supersedes other rules only to the extent that it is inconsistent with such
			 rules; and
				(2)with full recognition of the constitutional
			 right of either House to change the rules (so far as they relate to the
			 procedure of that House) at any time, in the same manner, and to the same
			 extent as in the case of any other rule of that House.
				6.Expedited consideration of Commission
			 Schedule and Review bill
			(a)Introduction and Committee
			 consideration
				(1)IntroductionThe Commission Schedule and Review bill
			 submitted under section 4(b) shall be introduced in the Senate by the majority
			 leader, or the majority leader's designee, and in the House of Representatives,
			 by the Speaker, or the Speaker's designee. Upon such introduction, the
			 Commission Schedule and Review bill shall be referred to the appropriate
			 committees of Congress under paragraph (2). If the Commission Schedule and
			 Review bill is not introduced in accordance with the preceding sentence, then
			 any member of Congress may introduce the Commission Schedule and Review bill in
			 their respective House of Congress beginning on the date that is the 5th
			 calendar day that such House is in session following the date of the submission
			 of such aggregate legislative language provisions.
				(2)Committee consideration
					(A)ReferralA Commission Schedule and Review bill
			 introduced under paragraph (1) shall be referred to any appropriate committee
			 of jurisdiction in the Senate, any appropriate committee of jurisdiction in the
			 House of Representatives, the Committee on the Budget and the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 the Budget and the Committee on Oversight and Government Reform of the House of
			 Representatives. A committee to which a Commission Schedule and Review bill is
			 referred under this paragraph may review and comment on such bill, may report
			 such bill to the respective House, and may not amend such bill.
					(B)ReportingNot later than 30 calendar days after the
			 introduction of the Commission Schedule and Review bill, each Committee of
			 Congress to which the Commission Schedule and Review bill was referred shall
			 report the bill.
					(C)Discharge of committeeIf a committee to which is referred a
			 Commission Schedule and Review bill has not reported such Commission Schedule
			 and Review bill at the end of 30 calendar days after its introduction or at the
			 end of the first day after there has been reported to the House involved a
			 Commission Schedule and Review bill, whichever is earlier, such committee shall
			 be deemed to be discharged from further consideration of such Commission
			 Schedule and Review bill, and such Commission Schedule and Review bill shall be
			 placed on the appropriate calendar of the House involved.
					(b)Expedited procedure
				(1)Consideration
					(A)In generalNot later than 5 calendar days after the
			 date on which a committee has been discharged from consideration of a
			 Commission Schedule and Review bill, the majority leader of the Senate, or the
			 majority leader's designee, or the Speaker of the House of Representatives, or
			 the Speaker's designee, shall move to proceed to the consideration of the
			 Commission Schedule and Review bill. It shall also be in order for any member
			 of the Senate or the House of Representatives, respectively, to move to proceed
			 to the consideration of the Commission Schedule and Review bill at any time
			 after the conclusion of such 5-day period.
					(B)Motion to proceedA motion to proceed to the consideration of
			 a Commission Schedule and Review bill is highly privileged in the House of
			 Representatives and is privileged in the Senate and is not debatable. The
			 motion is not subject to amendment, to a motion to postpone consideration of
			 the Commission Schedule and Review bill, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion to proceed is agreed to or not agreed to shall not be in order. If the
			 motion to proceed is agreed to, the Senate or the House of Representatives, as
			 the case may be, shall immediately proceed to consideration of the Commission
			 Schedule and Review bill without intervening motion, order, or other business,
			 and the Commission Schedule and Review bill shall remain the unfinished
			 business of the Senate or the House of Representatives, as the case may be,
			 until disposed of.
					(C)Limited
			 debateDebate on the
			 Commission Schedule and Review bill and on all debatable motions and appeals in
			 connection therewith shall be limited to not more than 10 hours, which shall be
			 divided equally between those favoring and those opposing the Commission
			 Schedule and Review bill. A motion further to limit debate on the Commission
			 Schedule and Review bill is in order and is not debatable. All time used for
			 consideration of the Commission Schedule and Review bill, including time used
			 for quorum calls (except quorum calls immediately preceding a vote) and voting,
			 shall come from the 10 hours of debate.
					(D)AmendmentsNo amendment to the Commission Schedule and
			 Review bill shall be in order in the Senate and the House of
			 Representatives.
					(E)Vote on final passageImmediately following the conclusion of the
			 debate on the Commission Schedule and Review bill, the vote on final passage of
			 the Commission Schedule and Review bill shall occur.
					(F)Other motions not in orderA motion to postpone consideration of the
			 Commission Schedule and Review bill, a motion to proceed to the consideration
			 of other business, or a motion to recommit the Commission Schedule and Review
			 bill is not in order. A motion to reconsider the vote by which the Commission
			 Schedule and Review bill is agreed to or not agreed to is not in order.
					(2)Consideration by other HouseIf, before the passage by one House of the
			 Commission Schedule and Review bill that was introduced in such House, such
			 House receives from the other House a Commission Schedule and Review bill as
			 passed by such other House—
					(A)the Commission Schedule and Review bill of
			 the other House shall not be referred to a committee and may only be considered
			 for final passage in the House that receives it under subparagraph (C);
					(B)the procedure in the House in receipt of
			 the Commission Schedule and Review bill of the other House, with respect to the
			 Commission Schedule and Review bill that was introduced in the House in receipt
			 of the Commission Schedule and Review bill of the other House, shall be the
			 same as if no Commission Schedule and Review bill had been received from the
			 other House; and
					(C)notwithstanding subparagraph (B), the vote
			 on final passage shall be on the Commission Schedule and Review bill of the
			 other House. Upon disposition of a Commission Schedule and Review bill that is
			 received by one House from the other House, it shall no longer be in order to
			 consider the Commission Schedule and Review bill that was introduced in the
			 receiving House.
					(c)Rules of the Senate and the House of
			 RepresentativesThis section
			 is enacted by Congress—
				(1)as an exercise of the rulemaking power of
			 the Senate and the House of Representatives, respectively, and is deemed to be
			 part of the rules of each House, respectively, but applicable only with respect
			 to the procedure to be followed in that House in the case of a Commission
			 Schedule and Review bill, and it supersedes other rules only to the extent that
			 it is inconsistent with such rules; and
				(2)with full recognition of the constitutional
			 right of either House to change the rules (so far as they relate to the
			 procedure of that House) at any time, in the same manner, and to the same
			 extent as in the case of any other rule of that House.
				
